DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on the date: June 21, 2022.
Claims 1-8, 10-12 and 14-20 are currently pending.  Claims 1-8 and 11-12 have been amended.  Claims 9 and 13 have been canceled.  No claims are new.

Response to Arguments
§ 112 Rejections
Applicant’s arguments, see REMARKS/ARGUMENTS page 9, with respect to the rejection of claims 12-20 have been fully considered and are persuasive.  The rejection of claims 12-20 has been withdrawn. 

§ 102 and 103 Rejections
Applicant’s arguments, see REMARKS/ARGUMENTS pages 9-10, with respect to the rejection of independent claims 1, 7 and 12 have been fully considered and are persuasive.  The rejection of claims 1, 7 and 12 has been withdrawn. 

Allowable Subject Matter
Claims 1-8, 10-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS pages 9-10) have been fully considered and are persuasive.
Regarding independent claim 1, this claim has been amended to include limitations from dependent claim 18, which was indicated as allowable subject matter in the previous Office Action mailed March 21, 2022.
	Claims 2-6 are allowed for depending on claim 1.
Regarding independent claims 7 and 12, these claims have been amended to include limitations from canceled dependent claims 9 and 13 respectively, which were indicated as allowable subject matter in the previous Office Action mailed March 21, 2022.
Claims 8 and 10-11 are allowed for depending on claim 7.
Claims 14-20 are allowed for depending on claim 12.

The closest references are found based on the updated search:
a)  Day et al. discloses “Supporting electric utility performance with dispatchable distributed energy resources” (see 2016/0181807)
b)  Reineccius discloses “Meter socket connection methods and systems for local generators or monitoring connections” (see 2010/0225305)
c)  Wong et al. discloses “Dynamic hosting capacity system and method for DER integration and management on distribution utility networks” (see 2019/0140455)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-8, 10-12 and 14-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867